           Case 8:12-ap-00999-MGW     Doc 237   Filed 12/17/19   Page 1 of 46



                                   ORDERED.


     Dated: December 17, 2019




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

In re:                                               Case No. 8:12-bk-09808-MGW
                                                     Chapter 11
Palm Avenue Partners, LLC,

      Debtor.
________________________________________/

Mark Cramer, et al.,                                 Adv. No. 8:12-ap-00999-MGW

         Plaintiffs,

v.

Palm Avenue Partners, LLC, et al.,

      Defendants.
________________________________________/

                         FINDINGS OF FACT AND
                 CONCLUSIONS OF LAW ON COUNTS 1 & 3 – 21

         Tom Leiter solicited $2.5 million in investments—$1.1 million of which came

from the Plaintiffs—for a condominium project developed by Palm Avenue Partners.

Leiter then arranged for Palm Avenue Partners, which he incorporated and

managed, to use the $2.5 million in investments to pay a company he owned $1
            Case 8:12-ap-00999-MGW            Doc 237      Filed 12/17/19     Page 2 of 46



million for serving as a straw man in the transaction to acquire the land for the

condominium project. 1 This Court has already determined that the Plaintiffs are

entitled to the return of their investment because Leiter fraudulently induced them to

invest in Palm Avenue Partners, which ended up in chapter 11 bankruptcy, by

concealing the $1 million straw fee.

          Now, this Court must decide whether Leiter’s payment of the $1 million straw

fee, along with another $220,000 paid to a development company owned by Leiter

and $160,000 paid to Leiter’s law firm, also gives rise to claims for breach of

fiduciary duty, fraudulent and negligent misrepresentation, accounting, civil

conspiracy, and breach of contract against Leiter, his son (who co-managed Palm

Avenue Partners), his development company, his law firm, and his company that

received the straw fee. 2

          The Court concludes that Tom Leiter is liable to the Investors for breach of

fiduciary duty and negligent misrepresentation because he concealed the $1 million

fee he paid to the company he owned for serving as a straw man. 3 The Court

concludes Leiter is also liable to Palm Avenue Partners for breach of fiduciary duty




1
 A “straw man” is a “third party used in some transactions as a temporary transferee to allow the
principal parties to accomplish something that is otherwise impermissible.” Black’s Law Dictionary
1434 (7th ed. 1999).
2
    Plaintiffs’ Fourth Amended Complaint, Adv. Doc. No. 93 at Counts 1 and 3 – 21.
3
 The “Investors” are the Plaintiffs in this proceeding: Mark Cramer, James M. Grant, William
Tompkins, Janet K. O’Neill, Central Property Development, Inc., Michael Mahoney, and D.J.
Mahoney Co.


                                                    2
             Case 8:12-ap-00999-MGW                Doc 237      Filed 12/17/19          Page 3 of 46



because he orchestrated the $1 million straw fee, as well as for usurpation of a

corporate opportunity because he arranged for his company to acquire the land and

then resell it to Palm Avenue Partners so that he could extract the $1 million fee.

I.         FINDINGS OF FACT 4

           This story begins in 2005. Back then, Tom Leiter, an Illinois attorney with

some real estate development experience, had the idea of developing a high-rise

condominium on land located at 33 Palm Avenue in Sarasota, Florida. The property,

which housed the historic DeMarcay Hotel and an old cigar factory, comprised two

parcels: one owned by the Floyd C. Johnson Trust and the other owned by the Floyd

C. Johnson and Flo Singer Johnson Foundation. 5 The zoning in place at the time

allowed the property to be redeveloped into an 18-story high-rise condominium

consisting of 39 units. 6

           To get the project off the ground, Leiter estimated he would need to raise $4

million in capital for “land acquisition, engineering, architectural, marketing, and

related expenses.” 7 Of that amount, Leiter attributed $3,725,000 to “land acquisition


4
 A more detailed recitation of the Court’s findings of fact from the trial in this proceeding can be
found in the Court’s earlier Findings of Fact and Conclusions of Law on Count 2 of the Investors’
complaint. Cramer v. Palm Avenue Partners, LLC (In re Palm Avenue Partners, LLC), 576 B.R. 239, 243 –
247 (Bankr. M.D. Fla. 2017). In these findings, the Court refers to the (Plaintiffs’) Investors’ trial
exhibits. Those exhibits can be found at Adv. Doc. No. 147. The Court also refers to the December
12 – 15, 2016 trial transcripts. Those transcripts can be found at Adv. Doc. Nos. 164 – 167.
5
    12/12/16 Trial Tr. at p. 83, ll. 12 – 22; p. 84, ll. 7 – 14; Pl.’s Ex. 1.
6
 12/12/16 Trial Tr. at p. 93, ll. 15 – p. 95, l. 2; 12/14/16 Trial Tr. at p. 167, l. 20 – p. 170, l. 11;
Pl.’s Ex. 4.
7
    12/14/16 Trial Tr. at p. 175, ll. 16 – 22; p. 180, ll. 16 – 20; Pl.’s Ex. 7 at 4.


                                                         3
              Case 8:12-ap-00999-MGW               Doc 237       Filed 12/17/19       Page 4 of 46



and related costs.” 8 So Leiter (and his son Matt) began soliciting investments from

friends, as well others who were familiar with an earlier project of his known as

Hacienda del Mar, with the promise of a $74,225 profit on a $100,000 investment. 9

           Although Leiter fell short of his initial goal, only raising $2.5 million ($1.1

million of which came from the Plaintiffs in this proceeding), Leiter decided to move

forward with the project and acquired the property in July 2005. 10 Leiter initially

anticipated that construction on the project would begin by July 2006 and be finished

by February 2008. 11 But the project ran into zoning issues. 12 Eventually, the city

approved the zoning; however, it was conditioned on Leiter not beginning

construction until April 2008. 13

           By the time Leiter could move forward with construction in 2008, of course,

the country was in the midst of the Great Recession. The project was never built;

Palm Avenue Partners ended up in chapter 11 bankruptcy; and the Plaintiffs lost the

$1.1 million they invested in the project.

           Now for the rest of the story.




8
    Pl.’s Ex. 7 at 6.
9
    12/14/16 Trial Tr. at p. 206, ll. 2 – 22; Pl.’s Ex. 7.
10
     Pl.’s Ex. 62; 12/15/16 Trial Tr. at p. 8, l. 13 – p. 9, l. 11; Pl.’s Ex. 23 – 25.
11
     Pl.’s Ex. 7 at 6.
12
     12/15/16 Trial Tr. at p. 41, l. 21 – p. 42, l. 3; p. 105, l. 11 – p. 106, l. 16; Pl.’s Ex. 63.
13
     12/15/16 Trial Tr. at p. 105, l. 11 – p. 106, l. 13; Pl.’s Ex. 63.


                                                         4
              Case 8:12-ap-00999-MGW               Doc 237      Filed 12/17/19   Page 5 of 46



           The property at 33 Palm Avenue was not acquired for $3.725 million, as

Leiter had represented to investors. 14 At least that was not the sales price. As it turns

out, a man named Howard Rooks had contracted to buy the property from the

Johnson Trust and the Johnson Foundation for $2.2 million. 15 Leiter acquired

Rooks’ rights under that contract for $300,000. 16 But rather than assign the right to

buy the 33 Palm Avenue property for $2.2 million to Palm Avenue Partners, the

entity that was going to develop the real estate, Leiter instead assigned it to Beacon

Homes of Florida. 17 Leiter, on Palm Avenue Partners’ behalf, then agreed to buy the

contract rights from Beacon Homes for $1 million. 18 Who was the sole owner of

Beacon Homes? Tom Leiter. 19 In effect, Leiter skimmed $1 million off the top of the

$2.5 million in capital the Investors (and others) contributed to Palm Avenue

Partners.

           Although he didn’t contribute any capital to the project, Leiter ended up

receiving nearly $1.4 million from the $2.5 million in investments he solicited from

the Plaintiffs and others. For starters, there was the $1 million fee his company

(Beacon Homes) received for serving as a straw man. The $1 million was paid within


14
     Pl.’s Exs. 23 – 24.
15
     Pl.’s Ex. 1 at § 1.1; 12/12/16 Trial Tr. at p. 48, ll. 2 – 20.
16
     12/12/16 Trial Tr. at p. 51, l. 1 – 13.
17
     Pl.’s Ex. 4 & 5.
18
     Pl.’s Ex. 6; 12/14/16 Trial Tr. at p. 173, l. 16 – p. 175, l. 4.
19
     12/14/16 Trial Tr. at p. 162, ll. 23 – 25.


                                                         5
              Case 8:12-ap-00999-MGW               Doc 237         Filed 12/17/19      Page 6 of 46



nine months of the sale closing. 20 Leiter also paid The Leiter Group (a development

company he owned) $220,000 in management fees.21 And then there was more than

$160,000 he paid to his law firm for legal services even though he wasn’t a licensed

attorney in Florida. 22 By the time Leiter paid his various companies more than half

of the $2.5 million in capital that was raised, the project was basically out of

money. 23

           And everyone else was left holding the bag. Leiter gave Rooks a $300,000 note

for assigning his right to buy the 33 Palm Avenue property. 24 Curiously, Rooks’ note

was payable in one year, 25 while the $1 million note Leiter gave his entity (Beacon

Homes) was payable on demand. 26 Beacon Homes was paid in full on its $1 million

note.27 But Rooks never received a dime. 28 The Plaintiffs invested $1.1 million in the

project. But they never received a dime. Other investors invested $1.4 million. But it

appears they never received a dime either. The Johnson Trust and the Johnson


20
     Pl.’s Ex. 53 at 1; 12/15/16 Trial Tr. at p. 28, ll. 9 – 14; p. 78, l. 22 – p. 79, l. 8.
21
     Pl.’s Ex. 53 at 8; 12/14/16 Trial Tr. at p. 163, ll. 2 – 5; 12/15/16 Trial Tr. at p. 28, l. 25 – p. 29, l.
3.
22
     Pl.’s Ex. 53 at 7 – 8.
23
     Pl.’s Ex. 53 at 1, 7 – 8; Pl.’s Ex. 73.
24
     Pl.’s Ex. 19.
25
     Id.; 12/15/16 Trial Tr. at p. 79, ll. 13 – 17.
26
     Pl.’s Ex. 18; 12/15/16 Trial Tr. at p. 79, ll. 9 – 12.
27
     Pl.’s Ex. 53 at 1; 12/15/16 Trial Tr. at p. 28, ll. 9 – 14.
28
     12/12/16 Trial Tr. at p. 61, ll. 8 – 14; 12/15/16 Trial Tr. at p. 79, l. 24 – p. 80, l. 7.


                                                          6
              Case 8:12-ap-00999-MGW              Doc 237      Filed 12/17/19   Page 7 of 46



Foundation, which financed $1.54 million of the actual $2.2 million purchase price,

did receive some monthly payments on their mortgages, 29 but they were owed more

than $1.5 million as of the petition date.30

           To suggest he lost money on the deal, Leiter points out that he (or entities he

owned) loaned Palm Avenue Partners $534,850 to try to preserve the project and that

those loans were never repaid. 31 Leiter, however, fails to account for the fact that he

also received nearly $1.4 million from the project. Even considering the $534,850 in

unpaid loans, Leiter walked away with nearly $900,000 in his pocket from a failed

condominium project that literally never got off the ground.

           Not surprisingly, the Investors sued Tom Leiter; his son Matt (who was a

manager of Palm Avenue Partners); his development company (The Leiter Group,

LLC) and law firm (The Leiter Group, Attorneys and Counselors, PC); Beacon

Homes; and Palm Avenue Partners in state court on various theories. 32 When Palm

Avenue Partners filed for bankruptcy, Palm Avenue Partners removed the case to

this Court.33




29
     Pl.’s Ex. 53 at 3 – 5.
30
     Claim No. 20.
31
     12/15/16 Trial Tr. at p. 116, ll. 2 – p. 120, l. 9.
32
     Adv. Doc. Nos. 2-2 & 2-40.
33
     Adv. Doc. No. 1.


                                                           7
              Case 8:12-ap-00999-MGW             Doc 237       Filed 12/17/19      Page 8 of 46



           The Investors later sought leave to pursue various claims against Leiter; his

son; his development company and law firm; and Beacon Homes on behalf of Palm

Avenue Partners’ bankruptcy estate. 34 The Court granted the Investors creditor

standing to pursue claims on Palm Avenue Partners’ behalf. Ultimately, the

Investors went to trial on twenty-one different counts. 35

           Eleven of the counts were direct claims for breach of fiduciary duty (Counts 1

& 11); fraudulent and negligent misrepresentation (Counts 2 – 7); accounting (Count

8); civil conspiracy (Count 9); and breach of section 608.4225, Florida Statutes

(Count 10). 36 The Investors’ remaining ten counts were derivative claims for breach

of fiduciary duty (Counts 11 & 21); fraudulent and negligent misrepresentation

(Counts 12 – 16); breach of contract (Counts 15 & 17); accounting (Count 18);

conspiracy (Count 19); breach of section 608.4225 (Count 20); and usurpation of a

corporate opportunity (Count 21). 37

           After a four-day trial, the Court ruled in the Investors’ favor on one of the

Investors’ fraudulent misrepresentation claims (Count 2). 38 The Court found that

Tom Leiter had a duty to disclose the $1 million payment to Beacon Homes; the $1


34
     Motion for Leave to Pursue Designated Third-Party Claims on Behalf of the Debtor’s Estate, Doc. No. 58.
35
     Plaintiffs’ Fourth Amended Complaint, Adv. Doc. No. 93.
36
     Id. at 5 – 15.
37
     Id. at 15 – 26.

 Findings of Fact and Conclusions of Law, Adv. Doc. No. 177. The Court’s Findings of Fact and
38

Conclusions of Law are published at Cramer v. Palm Avenue Partners, LLC (In re Palm Avenue Partners,
LLC), 576 B.R. 239 (Bankr. M.D. Fla. 2017).


                                                       8
             Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19   Page 9 of 46



million payment to Beacon Homes was material; and Leiter’s concealment of or

failure to disclose the $1 million payment induced the Investors to invest in Palm

Avenue Partners to their detriment. 39 So the Court entered judgment in favor of the

Investors on Count 2.40

          Because the remaining counts raised complicated legal issues, and the Court’s

ruling on Count 2 appeared to afford the Investors complete relief, the Court

declined to rule on the remaining counts. 41 But the Court’s judgment on Count 2 is

not final because the Court’s ruling disposed of fewer than all the claims. 42 The Court

therefore now adjudicates the remaining claims.

II.       CONCLUSIONS OF LAW

          The Investors’ remaining claims are for breach of fiduciary duty (Counts 1 &

11); fraudulent and negligent misrepresentation (Counts 3 – 7, 12 – 14, and 16);

accounting (Counts 8 & 18), conspiracy (Counts 9 & 19), breach of section 608.4225,

Florida Statutes (Counts 10 & 20), breach of contract (Counts 15 & 17), and

usurpation of a corporate opportunity (Count 21). Those claims for relief are asserted

in both a direct (Counts 1 and 3 – 10) and derivative (Counts 11 – 21) capacity.



39
     In re Palm Avenue Partners, 576 B.R. at 247 – 55.
40
     Final Judgment on Count II, Adv. Doc. No. 208.
41
     In re Palm Avenue Partners, 576 B.R. at 247.
42
  Supreme Fuels Trading FZE v. Sargeant, 689 F.3d 1244, 1245 (11th Cir. 2012); see also Fed. R. Civ. P.
54(b) (providing that when an action presents more than one claim for relief, a decision that
adjudicates fewer than all the claims generally does end not the action as to any of the claims or
parties).


                                                         9
             Case 8:12-ap-00999-MGW                   Doc 237   Filed 12/17/19   Page 10 of 46



           The Defendants argue that all the Investors’ claims are time barred. 43 Even if

the claims are not time barred, the Defendants argue that the Investors lack standing

to bring their remaining direct claims because those claims are really derivative in

nature. 44 As for the derivative claims, the Defendants argue that, before filing this

suit, the Investors failed to demand that Palm Avenue Partners take action, which is

a requirement for bringing a shareholder derivative suit under section 608.601,

Florida Statutes. 45 Assuming the Investors have standing to bring their claims, the

Defendants argue the Investors nonetheless failed to meet their burden of proof. 46

           A.       The Investors claims are not time barred.

           The statute of limitations for each of the Investors’ breach of fiduciary duty,

misrepresentation, accounting, conspiracy, and (oral) contract claims is four years. 47

The main thrust of those claims is that Tom Leiter failed to disclose the $1 million

payment to Beacon Homes.

           According to the Defendants, the statute of limitations began to run on the

misrepresentation claims in July 2009 (because the representations or concealment

would have taken place in 2005) and in September 2009 on the breach of fiduciary




43
     Defendant’s Proposed Findings of Fact and Conclusions of Law, Adv. Doc. No. 196-4 at 22 – 28.
44
     Id. at 28 – 35.
45
     Id. at 35 – 39.
46
     Id. at 40 – 80.
47
     §§ 95.11(3)(a), (j), (k), (o), (p), Fla. Stat.


                                                          10
             Case 8:12-ap-00999-MGW        Doc 237      Filed 12/17/19      Page 11 of 46



duty claims (because the first payment to Beacon Homes was made in September

2005). 48 The Investors did not file this lawsuit until 2011—more than four years after

the concealment by Leiter and the payments to Beacon Homes and Leiter’s

development company and law firm. Even so, the Court concludes that the

Investors’ claims are not time barred.

           To begin with, the statute of limitations on the fraudulent misrepresentation

claims, by statute, does not begin to run until “the facts giving rise to the cause of

action were discovered or should have been discovered with the exercise of due

diligence.” 49 This Court already determined that the Investors did not discover the

facts giving rise to Count 2 until April 2009. 50 Because the facts giving rise to Count

2 are the same as those giving rise to the other fraudulent misrepresentation counts,

the Court concludes (without further discussion) that the Investors did not become

aware of the facts giving rise to the remaining fraudulent misrepresentation counts

until April 2009, which means that the remaining fraudulent misrepresentation

claims (filed in October 2011) are not time barred.




48
  To the extent the claims are based on payments to Leiter’s development company or law firm, the
Defendants argue that the statute of limitations would have begun to run either a month or two
earlier or later because the first payments to those entities were made either in August 2005 (in the
case of Leiter’s law firm) or November 2009 (in the case of Leiter’s development company).
Because, as discussed below, the statute of limitations was tolled either by the delayed discovery
doctrine or the fraudulent concealment doctrine, this minor discrepancy doesn’t matter.
49
     § 95.031(2)(a), Fla. Stat.
50
  Cramer v. Palm Avenue Partners, LLC (In re Palm Avenue Partners, LLC), 576 B.R. 239, 257 – 259
(Bankr. M.D. Fla. 2017).


                                                 11
             Case 8:12-ap-00999-MGW            Doc 237      Filed 12/17/19      Page 12 of 46



           Nor are the negligent misrepresentation, breach of fiduciary duty, and other

claims time barred, although for a different reason. The delayed discovery doctrine

only applies to claims for “fraud, products liability, professional and medical

malpractice, and intentional torts based on abuse.” 51 The delayed discovery doctrine

does not apply to breach of fiduciary duty claims or any of the other remaining

claims. 52

           The fraudulent concealment doctrine, however, does apply. The fraudulent

concealment doctrine tolls the statute of limitations if the defendant keeps its

“improper conduct shrouded from sight.” 53 To gain the benefit of the fraudulent

concealment doctrine, though, the Investors must show that the Defendants

concealed their improper conduct and that they used fraudulent means to do so. 54

           This Court has already determined that the Investors’ potential causes of

action were concealed. The only remaining question is whether Tom Leiter used

fraudulent means to do so. For three reasons, the Court concludes that Leiter

fraudulently concealed his improper conduct.

           First, Leiter actively thwarted the Investors’ efforts to gain information about

the project between 2006 and 2008. For example, Janet O’Neill requested financial



51
     Davis v. Monahan, 832 So. 2d 708, 710 (Fla. 2002).
52
     Id. at 710 – 11.
53
     W. Brook Isles Partner’s 1, LLC v. Com. Land Title Ins. Co., 163 So. 3d 635, 639 (Fla. 2d DCA 2015).
54
     Id.


                                                     12
             Case 8:12-ap-00999-MGW               Doc 237      Filed 12/17/19      Page 13 of 46



information from Leiter’s wife, Barb, since Barb helped solicit investments from

her. 55 Barb told Janet that Matt Leiter would be providing the information. Matt,

however, never did so. Doug Olson testified he called Tom Leiter every February

and March for K-1s and other financial information. 56 Although he received the K-

1s, Olson never received any financial information. On one occasion, Leiter told

Olson he could come to Peoria to get access to tax returns and the company

checkbook, only to then suggest Olson wait a while because Leiter was remodeling

or moving his office. 57

           Second, when Leiter finally began providing financial information to the

Investors in April 2009, he did not specifically disclose the $1 million payment to

Beacon Homes. For instance, in April 2009, Leiter sent the Investors an update on

the project’s status, which included a spreadsheet reflecting the sources and uses of

funds for the condominium project through the end of 2008. 58 The sources and uses

spreadsheet showed that Leiter raised $2.5 million for the project—well short of the

$4 million he had hoped to raise. 59 The sources and uses spreadsheet also showed

$1,671,975.31 had been used to purchase the DeMarcay property; $402,052.78 had




55
     12/12/16 Trial Tr. at p. 123, ll. 10 – 25; p. 165, l. 17 – p. 166, l. 1.
56
     12/13/16 Trial Tr. at p. 21, l. 23 – p. 22, l. 25.
57
     12/13/16 Trial Tr. at p. 21, l. 23 – p. 22, l. 12.
58
     Pl.’s Ex. 73; 12/12/16 Trial Tr. at p. 271, l. 14 – p. 274, l. 2; 12/13/16 Trial Tr. at p. 115, ll. 23.
59
     Pl.’s Ex. 73; 12/13/16 Trial Tr. at p. 115, ll. 23.


                                                          13
             Case 8:12-ap-00999-MGW              Doc 237       Filed 12/17/19   Page 14 of 46



been used for “legal and filing fees”; and $222,491.81 had been used for

“management expenses.” But the sources and uses did not mention Beacon Homes

or disclose the $1 million payment to the company. Later sources and uses

documents likewise obscured the $1 million payment to Beacon Homes. 60

           Third, Leiter never answered the simplest question posed by one of the

Investors: How much did Palm Avenue Partners pay for the DeMarcay property? 61

           There’s a seeming paradox to this case: On the one hand, Leiter is adamant

there was nothing untoward about the $1 million payment to Beacon Homes. On the

other hand, all the evidence at trial shows that he went to seemingly great lengths to

avoid specifically disclosing the payment to his investors. Why? The Court infers

from the totality of the evidence that Leiter specifically intended to conceal the

payment by refusing to provide information to the Investors and then intentionally

obscuring the $1 million payment when he did.

           Leiter was able to conceal the $1 million payment (and other payments) until

April 2009, when he first began providing information. It’s not clear to the Court that

the Plaintiffs should have known of the $1 million Beacon Homes payment once

they received the April 2009 spreadsheet. But the Court is convinced that is the

earliest the Investors could have known of Leiter’s improper conduct. Assuming the

Investors should have known about their potential causes of action in April 2009,



60
     Pl.’s Ex. 81.
61
     12/12/16 Trial Tr. at p. 209, l. 25 – p. 210, l. 22; Pl.’s Ex. 99.


                                                       14
             Case 8:12-ap-00999-MGW            Doc 237      Filed 12/17/19      Page 15 of 46



then the remaining claims in this proceeding are timely because the Investors filed

their lawsuit in October 2011—well within the four-year statute of limitations.

           B.      All but four of the Investors’ direct claims (Counts 1, 3, 8
                   and 9) are derivative in nature.

           According to the Defendants, the test for determining whether a claim is direct

or derivative in nature is set forth in Dinuro Investments, LLC v. Camacho. 62 Under the

two-prong test in Dinuro Investments, an action may be brought as a direct—rather

than derivative—action only if (1) there is a direct harm to the shareholder; and (2)

the shareholder has suffered a special injury distinct from the injury sustained by

other shareholders or members. 63

           For two of their direct claims, the Investors have alleged a direct harm that

caused each of the Investors to suffer a distinct injury. In particular, in their common

law breach of fiduciary duty (Count 1) and negligent misrepresentation claims

(Count 3), the Investors allege that Tom Leiter failed to disclose to them that he was

paying $1 million to Beacon Homes and that, had he done so, they would not have

invested in the Palm Avenue project. 64

           The Court is aware of the Defendants’ argument that the Investors’ injuries

are not distinct because each of the Investors is claiming the same injury. 65 That


62
     141 So. 3d 731 (Fla. 3d DCA 2014).
63
     Id. at 740 – 41.
64
     Plaintiffs’ Fourth Amended Complaint, Adv. Doc. No. 93 at ¶¶ 31 & 40.
65
     Defendants’ Proposed Findings of Fact and Conclusions of Law, Adv. Doc. No. 196-4 at 28 – 34.


                                                     15
             Case 8:12-ap-00999-MGW            Doc 237      Filed 12/17/19      Page 16 of 46



argument, as this Court has previously explained, is based on a misreading of the

Florida Fourth District Court of Appeal’s decision in Strazzulla v. Riverside Banking

Co. 66

           There, shareholders in a corporation sued the corporation’s directors for

fraudulent inducement. 67 In their lawsuit, the shareholders alleged that they had

opted not to redeem their stock as part of the corporation’s buyback program because

the directors assured them—falsely as it turned out—that the corporation’s holdings

consisted entirely of safe investments. The Fourth DCA held that the shareholders’

fraud claim was direct because the injury they suffered was distinct from other

shareholders who did not receive the same representation.68

           From that holding, the Defendants essentially reason that unless the Investors

can point to another non-plaintiff investor who is not asserting the same injury, the

Investors’ claims must be derivative. 69 To see why that’s not so, consider the example

this Court gave in previously determining that the Investors’ fraudulent concealment

claim was direct in nature. 70




66
     175 So. 3d 879 (Fla. 4th DCA 2015).
67
     Id. at 881.
68
     Id. at 885 – 86.
69
     Defendants’ Proposed Findings of Fact and Conclusions of Law, Adv. Doc. No. 196-4 at 33 – 34.
70
  Cramer v. Palm Avenue Partners, LLC (In re Palm Avenue Partners, LLC), 576 B.R. 239, 256 – 57
(Bankr. M.D. Fla. 2017).


                                                     16
         Case 8:12-ap-00999-MGW              Doc 237     Filed 12/17/19      Page 17 of 46



        Imagine a case where nine members of a limited liability company were

fraudulently induced into investing in a company, but a tenth member was not.

Under the Defendants’ understanding of Strazzulla, the nine members would have a

direct claim for fraudulent inducement. But what if the tenth member was also

fraudulently induced into investing in the limited liability company? Under the

Defendants’ reading of Strazzulla, what was otherwise a direct claim would

transmute into a derivative claim. But surely the members’ fraudulent inducement

claim does not somehow transmute into a derivative claim held by the corporation as

a whole simply because the tenth member was also fraudulently induced into

investing.

        In the simplest terms, a derivative claim is one “in which a stockholder seeks

to enforce a corporate right or to prevent or remedy a wrong to the corporation.” 71 A

claim that a shareholder was fraudulently induced into investing in a corporation

doesn’t become a claim to enforce a corporate right or to remedy a corporate wrong

just because each of the shareholders were fraudulently induced to invest in the

company. Just the opposite. The fraudulent inducement claim—regardless of

whether only some of the shareholders were fraudulently induced or all of them

were—would not be to remedy a wrong to the corporation; it would be to remedy a

wrong by the corporation.




 Id. at 883 (quoting Salit v. Ruden, McClosky, Smith, Schuster & Russell, 742 So.2d 381, 388 (Fla. 4th
71

DCA 1999).


                                                  17
         Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19     Page 18 of 46



       That’s what the Investors’ common law breach of fiduciary duty and negligent

misrepresentation claims do here to the extent they are based on Tom Leiter’s failure

to disclose the $1 million fee to Beacon Homes. To the extent the Investors’ common

law breach of fiduciary duty (Count 1) and negligent misrepresentation (Count 3)

claims are based on Tom Leiter’s failure to disclose the $1 million payment to

Beacon Homes, the Court concludes those claims are direct in nature. 72

       But the remainder of the Investors’ “direct” claims are, as the Defendants

contend, derivative in nature. Take the Investors’ “direct” breach of fiduciary duty

claim under section 608.4225, Florida Statutes, which is based on allegations that

Tom Leiter arranged for Palm Avenue Partners to pay excessive fees to his

development company and law firm or that he exhausted all Palm Avenue Partners’

capital before starting construction on the project (Count 10).

       Assuming the Investors could prove those allegations, Leiter’s breach would

have caused a direct harm to Palm Avenue Partners—not the Investors. For

instance, with respect to payment of excessive fees, Palm Avenue Partners would

have either paid more for management and legal services than it should have or it

would have ended up paying for services it didn’t receive. An action to remedy that

wrong is an action to remedy a wrong to Palm Avenue Partners, which makes the




72
  Because the breach of fiduciary and negligent misrepresentation claims—to the extent they are
based on Tom Leiter’s failure to disclose the $1 million payment to Beacon Homes—are truly direct
in nature, the Court concludes that the Investors’ direct claims for an accounting (Count 8) and civil
conspiracy (Count 9), though a closer call, are also direct in nature.


                                                  18
        Case 8:12-ap-00999-MGW        Doc 237    Filed 12/17/19   Page 19 of 46



claim derivative in nature. Therefore, the Investors lack standing to bring their

“direct” claim under section 608.4225, Florida Statutes (Count 10).

      The same is true for the Investors’ remaining “direct” fraudulent and negligent

misrepresentation claims (Counts 4 – 7). Those claims are all based on Tom Leiter’s

failure to disclose that he arranged for Palm Avenue Partners to hire his development

company and law firm to ostensibly perform services and that his development

company and law firm charged excessive fees for those services. Again, assuming the

Investors can prove that Leiter fraudulently or negligently concealed those facts, it

would be Palm Avenue Partners—not the Investors—that was directly harmed, and

any action to remedy that wrong would be to remedy a wrong to the corporation.

The Investors therefore lack standing to bring Counts 4 through 7, and the

Defendants are entitled to final judgment in their favor on those counts.

      C.     The Investors have standing to bring their derivative
             claims.

      The Defendants’ argument that the Investors lack standing to bring their

derivative claims hinges entirely on the proposition that the Investors were required

to comply with section 608.601, Florida Statutes, before bringing their derivative

claims. Under section 608.601, members of a limited liability company cannot bring

a derivative action unless the members first demand that the managers take action

and the managers refuse or ignore that demand:

             A complaint in a proceeding brought in the right of a limited
             liability company must be verified and allege with
             particularity the demand made to obtain action by the
             managing members of a member-managed company or the

                                          19
            Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19      Page 20 of 46



                   managers of a manager-managed company and that the
                   demand was refused or ignored. 73

           Although the Investors alleged in their complaint that they made demand on

the Leiters and that the Leiters refused or ignored that demand, the Investors failed

to allege the demand with particularity. And at trial, the Investors failed to prove

they made any demand at all. Because the Investors failed to allege and prove they

made demand on the Leiters, the Defendants argue that the Investors’ derivative

claims (which is really all but two of the Investors’ remaining claims) must be

dismissed.

           But this argument misses the mark: Outside bankruptcy, the derivative claims

the Investors seek to assert belong to Palm Avenue Partners. As the Defendants point

out, a member could only bring the derivative claims by complying with the

requirements of section 608.601, Florida Statutes. Once Palm Avenue Partners filed

for bankruptcy, however, those causes of action belong to the bankruptcy estate. 74

           Ordinarily, only the debtor in possession or a bankruptcy trustee would be

authorized to pursue those claims on the estate’s behalf. 75 There are exceptions to

this rule, though. For instance, Bankruptcy Code § 1123 authorizes debtors to

propose a plan that provides for an entity other than a trustee or the debtor in




73
     § 608.601(2), Fla. Stat.
74
     11 U.S.C. § 541(a)(1).
75
     Maxfield v. Quarles & Brady (In re Jennings), 378 B.R. 678, 680 – 81 (Bankr. M.D. Fla. 2006).


                                                     20
             Case 8:12-ap-00999-MGW              Doc 237      Filed 12/17/19      Page 21 of 46



possession to pursue claims on the estate’s behalf. 76 More relevant to this proceeding,

this Court may authorize a creditor to pursue a claim on the estate’s behalf if

authorizing a creditor to do so would further the bankruptcy objective of marshaling

estate assets, provided any recovery is for the benefit of the estate. 77

           That’s precisely what the Court did in this case. Just four months after this

case was filed, the Investors sought creditor standing to pursue claims against the

Leiters since the Leiters were not going to purse claims against themselves and Tom

Leiter’s entities. 78 The Court granted the Investors’ request. 79 So while it’s true that

the bulk of the Investors’ remaining claims are derivative in nature, the Investors are

bringing those claims not in their capacity as members of Palm Avenue Partners—

which would trigger the requirements of section 608.601—but rather in their capacity

as creditors who have been authorized to pursue these claims on the estate’s behalf.

           Because the Investors have creditor standing to bring their derivative claims,

the Investors need not comply with the requirements of section 608.601, Florida

Statutes. The Investors therefore have standing to bring their derivative claims for the

benefit of the estate even though they didn’t allege with specificity or prove they

made demand on the Leiters to take action.


76
     11 U.S.C. § 1123(b)(3); In re Jennings, 378 B.R. at 681.
77
     In re Jennings, 378 B.R. at 682 – 84.
78
     Motion for Leave to Pursue Designated Third-Party Claims on Behalf of the Debtor’s Estate, Doc. No. 58.

 Order Granting Motion for Leave to Pursue Designated Third-Party Claims on Behalf of Debtor’s Estate,
79

Doc. No. 79.


                                                       21
            Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19     Page 22 of 46



           D.     The Investors met their burden of proof of on their breach
                  of fiduciary duty claims.

           The Leiters have alleged four counts for breach of fiduciary duty. Two counts

allege common law breach of fiduciary duty claims (Counts 1 and 11); one count

alleges breach of fiduciary duty under section 608.4225, Florida Statutes (Count 20);

and one count alleges usurpation of a corporate opportunity (Count 21). 80 The

Investors met their burden of proof on their direct claim for common law breach of

fiduciary duty (although not the derivative claim), as well as their derivative claims

for breach of section 608.4225, Florida Statutes, and usurpation of a corporate

opportunity.

                  1.      The Investors proved that Tom Leiter breached his
                          common law fiduciary duty to the Investors by
                          failing to disclose the $1 million payment to Beacon
                          Homes.

           To prevail on their common law breach of fiduciary duty claims, the Investors

must prove the existence of a fiduciary duty; breach of that duty; and damages

caused by the breach. 81 The most difficult element for the Investors to establish here

is the existence of a fiduciary relationship.

           On that score, Bhayani v. Treeco, Inc. is instructive. 82 There, Shabir and Ashifa

Bhayani were long-time professional colleagues and friends with Russell Weintraub,



80
     Plaintiffs’ Fourth Amended Complaint, Adv. Doc. No. 93.
81
     Bhayani v. Treeco, Inc., 2011 WL 250434, at *5 (M.D. Fla. 2011) (Steele, J.).
82
     Id.


                                                     22
             Case 8:12-ap-00999-MGW       Doc 237    Filed 12/17/19   Page 23 of 46



who occasionally discussed with the Bhayanis a palm grove he owned. Weintraub

described the palm grove as a profitable investment, and over the years, he kept the

Bhayanis informed of his palm grove business. Eventually, Weintraub, who had

superior knowledge of the palm grove industry, invited the Bhayanis to invest in a

palm field. 83 Based on Weintraub’s representations that he was an expert in

operating palm fields for profit, the Bhayanis agreed to invest in the palm field. 84

           Initially, the Bhayanis agreed to lease 100 acres of land from Treeco, Inc.,

which owned a 260-parcel of land. Weintraub owned an interest in Treeco. Later,

the Bhayanis entered into another lease with Treeco for 15 acres of land that were

part of a parcel that was adjacent to Treeco’s 260-acre parcel. The Bhayanis had a

purchase option for all 115 acres.

           Years later, Weintraub told the Bhayanis that Treeco was interested in selling

its 260-acre parcel; that the buyer would not go through with the sale unless it could

buy the all 260 acres (which included the 100 acres the Bhayanis had a purchase

option for); and that the buyer was willing to pay around $30,000 per acre for the

land. 85 The Bhayanis agreed to sell their purchase option to Treeco for $3 million. 86




83
     Id. at *2.
84
     Id.
85
     Id. at *3.
86
     Id.


                                              23
             Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19      Page 24 of 46



           Unbeknownst to the Bhayanis, at the time Weintraub told the Bhayanis he

had located a buyer, Treeco already had a contract in place with Lee County to sell

the property to the county for more than $110,000 per acre—nearly three times what

Weintraub told the Bhayanis the buyer was willing to pay. 87 When the Bhayanis

found out what Lee County paid for the land, they sued Weintraub for

misrepresentation and breach of fiduciary duty.

           On a motion to dismiss, the trial court ruled that the Bhayanis stated a claim

for common law breach of fiduciary duty. 88 Looking to state law, the Bhayani court

noted that a “fiduciary relationship may exist wherever one man trusts in and relies

upon another.” 89 The court concluded that allegations of a personal relationship

between the parties, along with Weintraub’s experience and expertise in the palm

grove business, was sufficient to allege the Bhayanis put their trust in Weintraub:

                      Specifically, plaintiffs have alleged that they placed their trust
                      in Weintraub due to his years of friendship as well as his
                      experience in the palm grove business. Further, plaintiffs
                      allege that Weintraub accepted that trust and that he
                      subsequently acted contrary to that trust and that plaintiffs
                      were damaged as a result. Therefore, the Court finds that
                      [the Bhayanis] have alleged fiduciary duties independent of
                      the contractual obligations of the parties . . . . 90




87
     Id.
88
     Id. at *5 – 6.
89
     Id. at *5 (citing Jacobs v. Vaillancourt, 634 So. 2d 667, 670 (Fla. 2d DCA 1994)).
90
     Id. at *6.


                                                     24
             Case 8:12-ap-00999-MGW                 Doc 237   Filed 12/17/19   Page 25 of 46



           The facts of this case are similar to those in Bhayani. Here, the Investors, like

the plaintiffs in Bhayani, placed their trust in Leiter based on their years of friendship

and his development experience and expertise. For example, James Grant had a

close personal relationship with Leiter for more than fifty years. 91 Grant was

unequivocal at trial that he trusted Leiter 92 and that he would not have invested

$100,000 in Palm Avenue Partners had Leiter not been involved. 93 Joe O’Neill was

also a close personal friend of Leiter. And O’Neill’s wife, Janet, invested $300,000 in

part because she trusted Leiter personally. 94 Another Investor, Doug Olson, decided

to invest in Palm Avenue Partners after Leiter brought the investment opportunity up

casually as friends. 95 Michael Mahoney, a fourth Investor, invested in the project

based on a recommendation by Joe O’Neill, who told Mahoney the investment was

a no-brainer based on what he had been told by Leiter. 96 So most of the investments

—a total of $800,000—were made based on Leiter’s prior personal relationships with

three of the Investors.

           The remaining Investors invested in Palm Avenue Partners because of Leiter’s

development expertise. Mark Cramer invested in Palm Avenue Partners after


91
     12/12/16 Trial Tr. at p. 257, ll. 1–12.
92
     Id. at p. 316, ll. 14–25.
93
     12/13/16 Trial Tr. at p. 7, l. 6–p. 8, l. 2.
94
     12/12/16 Trial Tr. at p. 115, ll. 2–14.
95
     12/13/16 Trial Tr. at p. 12, l. 5–p. 13, l. 6.
96
     12/12/16 Trial Tr. at p. 239, ll. 8–25.


                                                        25
             Case 8:12-ap-00999-MGW               Doc 237      Filed 12/17/19   Page 26 of 46



checking into Leiter’s previous development work at Hacienda del Mar. 97 Likewise,

William Tompkins invested because Leiter’s son Matt told him that the Leiters had

developed Hacienda del Mar, which Tompkins believed was a quality

development. 98 Cramer’s and Tompkins’ investments totaled another $300,000.

Janet O’Neill, who invested because of her personal relationship with Leiter, also

believed Leiter was an expert. But regardless of whether the Investors had a prior

personal relationship with Leiter or were relying on his apparent expertise, all

(except one) testified they invested in the projected because they trusted Leiter. Based

on those facts, the Court concludes the Investors proved the existence of a fiduciary

relationship.

           Turning to the remaining two elements—i.e., whether Leiter breached his

fiduciary duty and whether that breach caused the Investors’ damages—that’s an

easy call. It’s unquestionable that Leiter breached his fiduciary duty by failing to

disclose that he was going to use nearly 50% of the capital he raised to pay a $1

million fee to a company he owned merely for serving as a straw man. And it’s

equally unquestionable that Leiter’s breach caused the Investors’ damages because,

as Leiter concedes, each of the Investors testified that they would not have invested

in Palm Avenue Partners had they known about the $1 million payment to Beacon




97
     12/13/16 Trial Tr. at p. 78, l. 12 – p. 79, l. 5.
98
     12/14/16 Trial Tr. at p. 41, l. 18–p. 42, l. 18; p. 50, ll. 7– 23.


                                                         26
            Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19      Page 27 of 46



Homes. 99 The Investors are therefore entitled to final judgment in their favor on

Count 1.

          But they are not entitled to final judgment on their derivative common law

breach of fiduciary duty claim. Unlike with their direct claim, the Investors were

unable to prove the existence of a fiduciary relationship between Matt and Tom

Leiter and Palm Avenue Partners, other than the Leiters’ role as managing members

of Palm Avenue Partners. The Investors, of course, have a claim against the Leiters

for breach of their fiduciary duty under section 608.4225, Florida Statutes. The

Defendants are therefore entitled to final judgment in their favor on Count 11.

                  2.      The Investors proved that Tom Leiter breached his
                          fiduciary duty under section 608.4225, Florida
                          Statutes, by arranging for the $1 million payment to
                          Beacon Homes.

          Under section 608.4225, Florida Statutes, Tom Leiter, as managing member

of Palm Avenue Partners, owed the Investors (who are members of Palm Avenue

Partners), as well as the company, a duty of loyalty:

                  Subject to §§ 608.4226 and 608.423, each manager and
                  managing member shall owe a duty of loyalty and a duty of
                  care to the limited liability company and all the members of
                  the limited liability company. 100

99
     Defendants’ Proposed Findings of Fact and Conclusions of Law, Adv. Doc. No. 196-4 at 67.
100
   § 608.4225(1), Fla. Stat. In 2013, the Florida Legislature passed a bill that repealed Chapter 608,
Florida Statutes, and replaced it with the Florida Revised Limited Liability Company Act codified
in Chapter 605, Florida Statutes, which went into effect in 2015. Ch. 2013-180, § 5, 2013 Fla. Sess.
Law Serv. (West). The parties agreed that Chapter 608 controls because it was in effect at the time of
the alleged wrongful conduct in this case. Plaintiffs’ Proposed Findings of Fact and Conclusions of Law,
Adv. Doc. No. 196-2 at 21 n.1; Defendants’ Proposed Findings of Fact and Conclusions of Law, Adv. Doc.
No. 196-4 at 36 n.13.


                                                     27
             Case 8:12-ap-00999-MGW            Doc 237      Filed 12/17/19      Page 28 of 46




By statute, the duty of loyalty requires a manager to (1) account to the company for

any profit or benefit the manager derives in conducting the company’s business or

using the company’s property; and (2) refrain from dealing with the company on

behalf of a party whose interests are adverse to the company. 101

           According to the Investors, the Leiters breached their duty of loyalty by

(among other things) paying $1 million to Beacon Homes and nearly $400,000 to

companies Tom Leiter owned and controlled for supposed management and legal

fees. It is true, as the Leiters point out, that a manager doesn’t breach the duty of

loyalty simply because his conduct furthers his own interest.102 In fact, section

608.4226, Florida Statues, provides that a contract between a limited liability

company and its manager is not void or voidable because of the conflict of interest so

long as the transaction is fair and reasonable. 103

           The Leiters contend the payments to Beacon Homes, Tom Leiter’s

development company, and his law firm were all fair and reasonable. 104 As for the

payment to Beacon Homes, the Leiters say the $1 million was market value for the




101
      § 608.4225(1)(a)(1) – (3), Fla. Stat.

  § 608.4225(1)(d), Fla. Stat. (“A manager or managing member does not violate a duty or
102

obligation under this chapter or under the articles of organization or operating agreement merely
because the manager’s or managing member’s conduct furthers such manager’s or managing
member’s own interest.”)
103
      § 608.4226(1)(c), Fla. Stat.
104
      Defendants’ Proposed Findings of Fact and Conclusions of Law, Adv. Doc. No. 196-4 at 44 – 47.


                                                     28
             Case 8:12-ap-00999-MGW                Doc 237       Filed 12/17/19        Page 29 of 46



assignment. 105 As for the management fees and legal fees, the Leiters claim the

Investors failed to show that those amounts were excessive. 106

           The Leiters have a point when it comes to the management fees and legal fees.

Although the Court is skeptical of the management fees Leiter paid to his

development company, the fact is the Investors offered no evidence at trial that the

management fees were excessive, save for the fact that the fees were paid to a

company Leiter owned. 107

           The Investors did raise a number of issues with respect to the legal fees: The

Investors pointed out that Leiter’s firm billed for administrative tasks; 108 that Leiter’s

hourly rate for certain work (namely preparing the private placement memorandum)

appeared excessive; 109 that Leiter’s firm billed for some work that was unrelated to

the Palm Avenue project; 110 and some of the expenses were questionable. 111 But if

this were a boxing match, the CompuBox statistics would show that the Investors




105
      Id. at 45 – 46.
106
      Id. at 46 – 47.
107
      12/14/16 Trial Tr. at p. 159, l.12 – p. 207, l. 21.
108
      12/15/16 Trial Tr. at p. 47, l. 8 – p. 48, l. 14; Pl.’s Ex. 48.
109
      12/15/16 Trial Tr. at p. 50, l. 5 – p. 52, l. 3; Pl.’s Ex. 48.
110
      12/15/16 Trial Tr. at p. 62, l. 6 – p. 63, l. 18; p. 65, l. 17 – p. 66, l. 7; Pl.’s Ex. 48.
111
   12/15/16 Trial Tr. at p. 59, l. 10 – p. 60, l. 20; p. 67, l. 16 – p. 68, l. 7; p. 69, l. 22 – p. 71, l. 11;
Pl.’s Ex. 48.


                                                         29
        Case 8:12-ap-00999-MGW        Doc 237    Filed 12/17/19    Page 30 of 46



threw a lot of punches when it came to the legal fees but landed very few. And the

few they landed did little damage.

      Where the Investors did land a power punch (to stick with the boxing analogy)

was with respect to the $1 million fee paid to Beach Homes. Simply put, Leiter

arranged for Palm Avenue Partners to pay Beacon Homes, a company he owned and

controlled, a $1 million fee for essentially serving as a straw man. Leiter tried to

justify the use of the assignment by claiming it saved Palm Avenue Partners on

documentary stamp taxes (since the recorded purchase price would be $2.2 million

rather than $3.5 million). That may be. But why not just assign the contract from

Rooks to Palm Avenue Partners directly? Leiter never was able to explain at all,

much less adequately, why he assigned the sale contract to Beacon Homes first

before assigning it to Palm Avenue Partners.

      Of course, the answer to that question is obvious: Not to put too fine a point

on it, Leiter assigned the contract to Beacon Homes first so he could essentially skim

$1 million off the top of the project. In doing so, Leiter was able to ensure he would

make money off the deal, even if the project failed. And, in fact, that’s what

happened. Thanks to the $1 million fee paid to Beacon Homes, Leiter made

$900,000 on the Palm Avenue project—and that’s after considering the $538,000

Leiter loaned to project that was never repaid—even though the project literally

never got off the ground.

      Despite all this, Leiter claims the $1 million fee was fair and reasonable

because the property Palm Avenue Partners acquired was, according to Leiter, worth

                                           30
             Case 8:12-ap-00999-MGW              Doc 237     Filed 12/17/19   Page 31 of 46



$3.5 million. Not so. At trial, Leiter’s valuation expert conceded that the most

accurate indicator of value is the actual sales price. 112

           In fact, Leiter’s expert used the sale comparison approach to arrive at a $3.7

million valuation. 113 But as this Court pointed out in ruling on the Investors’

fraudulent misrepresentation claim, Leiter’s expert overlooked the best comparable

sale—the 33 Palm Avenue property itself. Just four months before Palm Avenue

Partners closed on the sale of the property, Howard Rooks contracted to buy the

property for $2.2 million as part of an arm’s-length transaction. 114

           Try as he might, Leiter never could explain how the value of the property

increased by $1 million over four months. To be sure, Leiter tried to attribute the

increased value to some investigation he did that revealed that he could construct a

39-unit condominium on the property. 115 But even Leiter had to concede that

everything he discovered in his investigation was a matter of public record and that

nothing in terms of zoning, easements, etc. changed from the time that Rooks agreed

to pay $2.2 million for the property and the time that Leiter arranged for Palm

Avenue Partners to pay Beacon Homes the $1 million fee.116




112
      12/15/16 Trial Tr. at p. 156, ll. 2 – 8.
113
      Id. at p. 144, ll. 10 – 12.
114
      Pl.’s Ex. 1.
115
      12/15/16 Trial Tr. at p. 170, l. 10 – p. 181, l. 16.
116
      Id. at p. 207, l. 13 – p. 213, l. 15.


                                                       31
         Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19      Page 32 of 46



        This is not a close case. The $1 million fee paid to Beacon Homes was plainly

excessive. And because the fee was excessive, the transaction was not fair and

reasonable. Tom Leiter should have to account to Palm Avenue Partners for the $1

million benefit he derived from the payment he arranged for Palm Avenue Partners

to make. The Investors are therefore entitled to final judgment in their favor on

Count 20.

                3.      The Investors proved that Tom Leiter usurped a
                        corporate opportunity by assigning the Palm Avenue
                        property sale contract to Beacon Homes rather than
                        directly to Palm Avenue Partners.

        Florida has long recognized the corporate opportunity doctrine. 117 Generally

speaking, the corporate opportunity doctrine precludes a corporate fiduciary from

taking for himself an opportunity that the corporation has an interest in:

                If there is presented to a corporate officer or director a
                business opportunity which the corporation is financially
                able to undertake, is, from its nature, in the line of the
                corporation’s business and is of practical advantage to it, is
                one in which the corporation has an interest or a reasonable
                expectancy, and, by embracing the opportunity, the self-
                interest of the officer or director will be brought into conflict
                with that of his corporation, the law will not permit him to
                seize the opportunity for himself. 118

        Thus, to prevail on their corporate opportunity claim, the Investors need only

prove that Leiter took for himself an opportunity that would have advanced Palm


117
   Cohen v. Hathaway, 595 So. 2d 105, 108 (Fla. 5th DCA 1992) (explaining that “Florida has long
recognized the doctrine of corporate opportunity”).

  Farber v. Servan Land Co., 662 F.2d 371, 377 (5th Cir. 1981) (quoting Guth v. Loft, Inc., 5 A.2d 503,
118

511 (Del. 1939) (cleaned up).


                                                  32
             Case 8:12-ap-00999-MGW            Doc 237      Filed 12/17/19      Page 33 of 46



Avenue Partners’ interests. 119 There’s no question that Tom Leiter took advantage of

an opportunity that Palm Avenue Partners had an interest in—assignment of the

Palm Avenue Property sale contract for $300,000 (as opposed to the $1 million Leiter

would later arrange for Palm Avenue Partners to pay Beacon Homes for the

assignment). Even so, Leiter contends he isn’t liable for usurpation of a corporate

opportunity for two reasons.

           First, as an initial matter, Leiter argues that the opportunity to take assignment

of the sale contract was not a “corporate opportunity” because, at the time he

became aware of the opportunity to take assignment of the contract, Palm Avenue

Partners was not yet in existence. 120 In other words, there was no corporation around

to take advantage of the opportunity. Second, even assuming the assignment was a

corporate opportunity, Leiter argues that he did not “appropriate” the opportunity

since he and his son were Palm Avenue Partners’ sole decision-makers and therefore

could not have “appropriated” or “usurped” anything from the company. Neither

argument has merit.

           There is, to be sure, some superficial appeal to the argument that the

opportunity to take assignment of the sale contract was not, in fact, a “corporate”

opportunity since Palm Avenue Partners was not yet in existence at the time Tom

Leiter became aware of the opportunity. After all, Rooks assigned the sale contract to



119
      Id. at 377 – 378; Cohen v. Hattaway, 595 So. 2d at 108 – 109.
120
      Defendant’s Proposed Findings of Fact and Conclusions of Law, Adv. Doc. No. 196-4 at 61.


                                                     33
             Case 8:12-ap-00999-MGW            Doc 237      Filed 12/17/19      Page 34 of 46



Beacon Homes on June 15, 2005, 121 which was one month before Palm Avenue

Partners was incorporated. 122 So is it fair to say, as Leiter contends, that Palm

Avenue Partners could not have taken advantage of the opportunity?

           Not so fast. Leiter’s argument overlooks one crucial fact: On June 21, 2005,

just days after Beacon Homes took assignment of the sale contract from Rooks, Palm

Avenue Partners took assignment of the sale contract from Beacon Homes. It was

Leiter who signed the assignment on Palm Avenue Partners’ behalf even though

Palm Avenue Partners was still weeks away from being incorporated. 123 Leiter

cannot claim Palm Avenue Partners was not around to take advantage of the

assignment from Rooks for $300,000 when, just days after the assignment from

Rooks to Beacon Homes, Palm Avenue Partners took assignment of the contract

from Beacon Homes for $1 million.

           Leiter’s second argument requires more discussion. Leiter’s second argument

is predicated on the notion that the corporate opportunity doctrine is nothing more

than a “rule of disclosure” that was satisfied here because the Leiters are Palm

Avenue Partners’ sole managing members. 124 In support of that proposition, Leiter




121
      Pl.’s Ex. 4 & 5.
122
      Pl.’s Ex. 10.
123
      Pl.’s Ex. 6.
124
      Defendant’s Proposed Findings of Fact and Conclusions of Law, Adv. Doc. No. 196-4 at 62.


                                                     34
             Case 8:12-ap-00999-MGW               Doc 237      Filed 12/17/19          Page 35 of 46



relies on the First Circuit Court of Appeal’s decision thirty-five years ago in In re

Tufts Electronics, Inc. 125

            There, Charles Martin was the sole owner, president, and director of Tuft

Electronics. The company had been leasing property in Massachusetts, until Martin

bought property in New Hampshire and leased it to the company for less than it was

paying for the Massachusetts property. 126 After Tufts Electronics filed for chapter 7

bankruptcy, its chapter 7 trustee sued to impose a constructive trust on the New

Hampshire property, claiming Martin bought it using corporate funds. 127

            In imposing a constructive trust on the property, both the bankruptcy court

and the district court (on appeal) relied on the corporate opportunity doctrine. 128 On

appeal, the First Circuit observed that “[w]e must keep in mind that Martin was the

sole shareholder, director and president of Tufts.” 129 After noting that the corporate

opportunity doctrine is a “rule of disclosure,” the First Circuit concluded that the

doctrine didn’t apply because Martin was the sole director and therefore could not be

accused of concealing information from himself:

                    Because the corporate opportunity doctrine is a rule of
                    disclosure, application of the rule is inapposite where an
                    action taken by Martin necessarily involves the knowledge


125
      Martin v. Kagan (In re Tufts Elecs., Inc.), 746 F.2d 915, 917 (1st Cir. 1984).
126
      Id. at 916.
127
      Id. at 917.
128
      Id.
129
      Id.


                                                        35
             Case 8:12-ap-00999-MGW          Doc 237      Filed 12/17/19      Page 36 of 46



                   and assent of the corporation. Martin cannot be accused of
                   defrauding or concealing information from himself in his role
                   as sole corporate director. 130

           But Tufts Electronics is distinguishable from this case because, in that case,

Martin was not just the sole director—he was also the sole shareholder. Although the

First Circuit refers to Martin concealing information from himself in his role as sole

corporate director, the case is better understood in the sole shareholder context.

           For one thing, the First Circuit in Tufts Electronics focused on Martin’s role as

sole shareholder. In particular, the First Circuit concluded that “under any theory of

liability for breach of fiduciary duty, Martin’s behavior was entirely proper for the sole

shareholder of a close corporation,” 131 highlighting the significance of Martin’s role as

sole shareholder. For another, courts following Tufts Electronics have likewise focused

on Martin’s role as sole shareholder. 132 The Leiters have not cited—nor is this Court

aware—of a single case following Tufts Electronics’ “rule of disclosure” analysis where

the fiduciaries who were alleged to have usurped a corporate opportunity were not

the sole shareholders.




130
      Id. (internal citations omitted).
131
      Id. (emphasis added).
132
   See, e.g., Comm. of Unsecured Creditors of Specialty Plastic v. Doemling, 127 B.R. 945, 952 (W.D. Pa.
1991) (following Tufts Electronics and noting that defendant’s status as sole shareholder “significantly
changes [the court’s] analysis simply because there were no other shareholders to whom [the
defendant] owed a duty of disclosure and loyalty”); Pittman v. Am. Metal Forming Corp., 649 A.2d
356, 363 – 64 (Md. Ct. App. 1994).


                                                  36
         Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19     Page 37 of 46



       This Court declines to be the first. Here, unlike in Tufts Electronics, the Leiters

are not the sole shareholders. So the Leiters’ status as sole managing members of the

corporation will not immunize them from liability for what is otherwise an obvious

usurpation of a corporate opportunity. The Investors are therefore entitled to final

judgment in their favor on Count 21.

       E.      The Investors are entitled to judgment on one of their
               misrepresentation claims.

       In all, the Investors had asserted nine misrepresentation claims. 133 Of those,

five were asserted as direct claims (Counts 3 – 7), while the other four were asserted

as derivative claims. Because, for the reasons explained, the Investors lack standing

to bring all but one of their “direct” misrepresentations claims (Count 3), the

Defendants are entitled to judgment on those misrepresentation claims (Counts 4 –

7).

       That leaves for the Court’s consideration the Investors’ remaining direct claim

for negligent misrepresentation (Count 3) and their four remaining derivative claims

for fraudulent and negligent misrepresentation (Counts 12, 13, 14, and 16). The

Court concludes that the Investors met their burden of proof on the negligent



133
   The Court includes Counts 12 and 13 among the misrepresentation claims. Although Count 13
doesn’t specifically mention misrepresentation, the Investors describe that claim as a
misrepresentation claim in their proposed findings of fact and conclusions of law. So the Court will
treat it as such. Count 12, like Count 13, does not specifically mention misrepresentation. But the
Investors don’t mention that count at all in their proposed findings of fact and conclusions of law.
Because “the distinguishing element of actual fraud is . . . always untruth between the two parties to
a transaction,” Douglas v. Ogle, 85 So. 243, 244 (Fla. 1920), the Court will treat Count 12 as a
misrepresentation (concealment) claim.


                                                  37
             Case 8:12-ap-00999-MGW        Doc 237      Filed 12/17/19     Page 38 of 46



misrepresentation claim (Count 3) but failed to meet their burden of proof on the

fraudulent misrepresentation claims (Counts 12, 13, 14, and 16).

                   1.    The Investors proved that Tom Leiter negligently
                         misrepresented (concealed) the $1 million fee to
                         Beacon Homes.

           The Investors’ negligent misrepresentation claim is basically identical to the

fraudulent misrepresentation (concealment) claim that the Court previously decided.

Both claims are premised on the allegation that Tom Leiter concealed or failed to

disclose the $1 million payment to Beacon Homes. This Court already determined

that Leiter was liable for fraudulent concealment with respect to the $1 million

payment to Beacon Homes. 134

           In doing so, the Court first found that Leiter owed a duty to disclose the $1

million Beacon Homes payment because (1) Leiter had a fiduciary relationship with

the Investors (largely arising out of his personal relationship with most of them); (2)

Leiter disclosed some information about the “cost” of acquiring the Palm Avenue

property; and (3) Leiter had superior knowledge about the transaction (and, in

particular, the $1 million payment to Beacon Homes).135




  Cramer v. Palm Avenue Partners (In re Palm Avenue Partners), 576 B.R. 239, 259 (Bankr. M.D. Fla.
134

2017).
135
      Id. at 250 – 54.


                                                 38
             Case 8:12-ap-00999-MGW             Doc 237     Filed 12/17/19      Page 39 of 46



           The Court next found that the $1 million payment to Beacon Homes was

material. 136 For starters, it’s common sense that Leiter’s decision to use nearly half

the capital raised to pay a $1 million fee to an entity he owns for serving as a straw

man was material to the transaction. That common sense was buttressed by

testimony from the Investors, each of whom, Leiter concedes, testified that they

would not have invested in the project had they known about the $1 million fee paid

to Beacon Homes.137 Because the Court was convinced the Investors would not have

invested in the project had they known about the $1 million payment to Beacon

Homes, the Court found that Leiter’s fraudulent concealment caused the Investors’

loss. 138

           Leiter concedes the elements of negligent misrepresentation (or concealment)

are basically identical to those for fraudulent misrepresentation (concealment). 139 The

same findings that supported the Investors’ fraudulent misrepresentation claim

therefore support the Investors’ negligent misrepresentation claim. So the Investors

are entitled to final judgment on Count 3 for the same reason they were entitled to

judgment on their fraudulent concealment claim.



136
      Id. at 248 – 50.
137
      Defendants’ Proposed Findings of Fact and Conclusions of Law, Adv. Doc. No. 196-4 at 67.
138
      In re Palm Avenue Partners, 576 B.R. at 254 – 55.
139
   Pan Am. Exp. & Imp., LLC v. Nat’l Lift Truck Serv., 2011 WL 13173608, at *6 (S.D. Fla. 2011);
Linville v. Ginn Real Estate Co., LLC, 697 F. Supp. 2d 1302, 1308 (M.D. Fla. Fla. 2010) (“The
elements of a claim for fraudulent inducement are identical to the elements of a claim for negligent
misrepresentation, differing only by the underlying facts supporting each claim.”).


                                                     39
             Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19   Page 40 of 46



                   2.      The Investors failed to prove that Beacon Homes,
                           Leiter’s development company, and his law firm are
                           liable for fraudulent or negligent misrepresentation
                           (concealment).

           The Investors’ fraudulent and negligent misrepresentation (concealment)

claims are premised on the allegations that Beacon Homes, Leiter’s development

company, and Leiter’s law firm concealed the excessive fees they received from Palm

Avenue Partners. To prevail on a fraudulent concealment claim, a plaintiff must

prove that the (1) defendant concealed or failed to disclose a material fact; (2) the

defendant knew or should have known that the material fact should be disclosed; (3)

the defendant knew that failure to disclose the material fact would induce the

plaintiff to act; and (4) the plaintiff relied to its detriment on the defendant’s failure to

disclose. 140 The elements of negligent misrepresentation (concealment) are essentially

identical. 141

           The Investors have failed to meet their burden of proof on these fraudulent

and negligent misrepresentation (concealment) claims for one obvious reason: The

Investors failed to prove that Beacon Homes, Leiter’s development company, or

Leiter’s law firm actually concealed their fees from Palm Avenue Partners. In fact,

they could not have concealed those fees because Leiter was Palm Avenue Partner’s

managing partner. It’s self-evident that Leiter, as Palm Avenue Partner’s managing




140
      Hess v. Philip Morris USA, Inc., 175 So. 3d 687, 691 (Fla. 2015).
141
      Pan Am. Exp. & Imp., 2011 WL 13173608, at *6; Linville, 697 F. Supp. 2d at 1308.


                                                      40
          Case 8:12-ap-00999-MGW              Doc 237      Filed 12/17/19      Page 41 of 46



partner, knew about the payments to Beacon Homes, his development company, and

his law firm. The Defendants are therefore entitled to final judgment in their favor on

Counts 12, 13, 14, and 16.

        F.      The Investors failed to meet their burden of proof on any
                of their miscellaneous claims.

        The heart of the Investors’ claims in this proceeding are the breach of fiduciary

duty and misrepresentation. But the Investors have also asserted claims for

accounting (Counts 8 and 18); conspiracy (Counts 9 and 19), and breach of contract

(Counts 15 and 17). The Investors failed to meet their burden of proof on any of

these miscellaneous claims.

                1.      The Investors failed to prove entitlement to an
                        accounting.

        In Bankers Trust Realty, Inc. v. Kluger, Florida’s Third District Court of Appeal

set forth the elements for an equitable accounting claim:

                To state a claim for an equitable accounting, the plaintiff
                must allege that “the contract demands between litigants
                involve extensive or complicated accounts and it is not
                clear that the remedy at law is as full, adequate and
                expeditious as it is in equity.” 142

Other courts have recognized the right to an accounting where a fiduciary

relationship exists. 143


  672 So. 2d 897, 898 (Fla. 3d DCA 1996); see also Riggs v. Saltmarsh, Cleaveland & Gund, 341 So. 2d
142

818, 819 (Fla. 1st DCA 1977) (“[A]lthough courts of law have jurisdiction to enforce contract
demands which involve an accounting, equity will take cognizance of cases where the alleged
contract demands an extensive accounting.”)

  Royal Indem. Co. v. Knott, 136 So. 474, 478 (Fla. 1931) (“And it may be said generally that
143

whenever there is a fiduciary relation such as that of trustee, agent, executor, etc., the right to an

                                                    41
             Case 8:12-ap-00999-MGW             Doc 237      Filed 12/17/19     Page 42 of 46



            Regardless of whether the request for an accounting is predicated on a

complicated contractual relationship (here, the financial dealings are not that

complicated) or the existence of a fiduciary relationship, the right to an equitable

accounting is predicated on the lack of an adequate remedy at law. Here, the

Investors have an adequate remedy at law. The Defendants are therefore entitled to

final judgment in their favor on Counts 8 and 18.

                   2.      The Investors failed to prove the existence of an
                           actionable conspiracy.

            A conspiracy exists where two or more persons agree to accomplish—and take

some action in furtherance of—an unlawful act. 144 To prevail on a civil conspiracy

claim, the Investors must prove (1) an agreement between two or more parties; (2) to

do an unlawful act; (3) the doing of some overt act in furtherance of the conspiracy;

and (4) damage to the plaintiff as a result of the act done in furtherance of the

conspiracy. 145

            The Investors cannot prove their conspiracy claim because they cannot prove

an agreement between two or more persons. It’s tempting to want to find an

agreement between Palm Avenue Partners and Beacon Homes to pay the $1 million




accounting in equity is undoubted.”); Cushman v. Schubert, 110 So. 2d 703, 705 (Fla. 2d DCA 1959)
(“[E]quity has jurisdiction to entertain an action for an accounting where a confidential or fiduciary
relationship is shown to exist.”).
144
      Phillip Morris USA, Inc. v. Russo, 175 So. 3d 681, 686 n.9 (Fla. 2015).
145
      Id.


                                                      42
             Case 8:12-ap-00999-MGW             Doc 237       Filed 12/17/19      Page 43 of 46



fee. After all, Tom Leiter, who was a managing member of Palm Avenue Partners,

agreed to pay $1 million to Beacon Homes on Palm Avenue Partners’ behalf.

           But finding that Palm Avenue Partners agreed to accomplish an unlawful act

would run counter to the entire theory underlying the Investors’ derivative claims—

i.e., that Tom Leiter and his companies looted nearly $1.4 million from Palm

Avenue Partners by charging excessive fees.

           The reality is this was a one-man show. Tom Leiter orchestrated the payment

of the $1 million fee from Palm Avenue Partners to his own entity, Beacon Homes.

Why not find the existence of an agreement between Leiter and Beacon Homes?

“[U]nder the intracorporate conspiracy doctrine, a corporation’s officers, directors,

or employees, acting as agents of the corporation, are deemed incapable of

conspiring among themselves or with the corporation.” 146 Thus, because he was an

agent of Beacon Homes, Leiter could not conspire with the company as a matter of

law.

           It’s true, as the Investors point out, there is an exception to the intracorporate

conspiracy doctrine when the officer, director, or employee has a personal stake in

the illegal activities separate from that of the corporation. 147 So if Leiter’s stake in the

conspiracy was separate from Beacon Homes’ stake, then a conspiracy could exist

even though Leiter is an agent of Beacon Homes. But it goes without saying that



146
      Microsoft Corp. v. Big Boy Distrib., LLC, 589 F. Supp. 2d 1308, 1322 (S.D. Fla. 2008).
147
      Jewel Foliage Co. v. Uniflora Overseas Florida, Inc., 497 F. Supp. 513, 518 (M.D. Fla. 1980).


                                                      43
            Case 8:12-ap-00999-MGW            Doc 237      Filed 12/17/19     Page 44 of 46



Leiter’s interest (as Beacon Homes’ sole shareholder) was identical to Beacon

Homes’ interest.

          For that reason, Leiter couldn’t have conspired with Beacon Homes (or his

development company or law firm for that matter). Because the Investors cannot

prove an agreement between two or more persons, the Investors cannot prevail on

their conspiracy claims. The Defendants are therefore entitled to final judgment in

their favor on Counts 9 and 19.

                  3.      The Investors failed to prove that Leiter’s development
                          company and his law firm breached their contract with
                          Palm Avenue Partners.

          The Investors have asserted claims against Leiter’s development company and

his law firm for breach of contract. To prevail on their breach of contract claims

(Counts 15 and 17), the Investors must prove the existence of a contract, breach of

the contract, and damages resulting from the breach. 148 According to the Investors,

Palm Avenue Partners contracted with Leiter’s development company for

construction management services, as well as his law firm for legal services, but both

entities breached their respective contracts by intentionally misrepresenting the scope

of their services and by charging excessive fees.

          The Court infers from the evidence at trial that Palm Avenue Partners must

have had some contract with Leiter’s development company and law firm, otherwise

they would not have been performing services for Palm Avenue Partners. But the


148
      A.R. Holland, Inc. v. Wendco Corp., 884 So. 2d 1006, 1006 (Fla. 1st DCA 2004).


                                                    44
        Case 8:12-ap-00999-MGW        Doc 237    Filed 12/17/19   Page 45 of 46



Investors never proved the specific terms of what apparently are oral contracts.

Without the specific terms, it is impossible to determine whether Leiter’s

development company or his law firm misrepresented the scope of their services.

       Putting that aside, the Investors (for the reasons explained above) failed to

prove the fees charged by Leiter’s development company and law firm were

excessive. More specifically, there was no evidence at all that the fees charged by

Leiter’s development company were excessive. The Investors did raise some issues

about the fees charged by Leiter’s law firm, but the Investors failed to prove by a

preponderance of the evidence that those fees were excessive. The Defendants are

therefore entitled to final judgment in their favor on Counts 15 and 17.

III.   CONCLUSION

       To make a long story short, Tom Leiter preferred himself to the Investors and

Palm Avenue Partners when he arranged for Beacon Homes—rather than Palm

Avenue Partners—to initially acquire the contract rights for the Palm Avenue

property; then arranged for Palm Avenue Partners to pay $1 million for those

contractual rights to an entity he owned; and concealed the $1 million payment to

induce the Investors to invest in Palm Avenue Partners. Accordingly, the Court

concludes that the Investors have proved that Leiter is liable to them for breach of

fiduciary duty (Count 1) and negligent misrepresentation (Count 2) and to Palm

Avenue Partners for breach of § 608.4225, Florida Statutes (Count 20) and

usurpation of a corporate opportunity (Count 21). The Court will enter a separate

final judgment consistent with these Findings of Fact and Conclusions of Law.

                                           45
        Case 8:12-ap-00999-MGW     Doc 237     Filed 12/17/19   Page 46 of 46




 Attorney David S. Maglich is directed to serve a copy of these Findings of Fact
 and Conclusions of Law on interested parties who are non-CM/ECF users and to
 file a proof of service within three days of entry of the order.


David S. Maglich, Esq.
Brendan A. McQuaid, Esq.
Fergeson, Skipper, Shaw, Keyser, et al.
      Counsel for the Plaintiffs

Brigid A. Merenda, Esq.
Anne C. Leonard, Esq.
Trenam Law
      Counsel for the Defendants




                                          46
